Citation Nr: 0120573	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Timeliness of appeal of an August 1994 rating 
determination.  

2.  Entitlement to an effective date earlier than October 12, 
1995, for the grant of service connection for pes planus.

3.  Entitlement to an effective date earlier than June 18, 
1997, for the grant of service connection for degenerative 
disc disease of the lumbar spine.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Department of Veterans Affairs (VA) Regional Offices (ROs) 
located in Albuquerque, New Mexico, Oakland, California, and 
Seattle, Washington.  

In September 2000, the veteran requested increased 
evaluations for his service-connected pes planus and 
degenerative disc disease of the lumbar spine.  As these 
issues are not properly before the Board, they are referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran failed to submit a timely Substantive Appeal 
as to the issues denied in the August 1994 rating 
determination.  

2.  The August 1994 rating decision denied entitlement to 
service connection for pes planus.  The veteran did not 
properly perfect his appeal and the August 1994 decision 
became final.

3.  The first correspondence received from the veteran 
relating to pes planus subsequent to the August 1994 rating 
determination becoming final was received on October 12, 
1995.  

4.  VA treatment records prior to June 18, 1997, do not 
contain reference to treatment for or complaints of low back 
problems.  

5.  Correspondence received from the veteran prior to June 
18, 1997, cannot be construed as a claim for service 
connection for a low back disorder.  


CONCLUSIONS OF LAW

1.  The veteran failed to submit a timely Substantive Appeal 
with regard to the August 1994 rating determination.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2000).

2.  The criteria for an effective date, prior to October 12, 
1995, for service connection for pes planus have not been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2000).

3.  The criteria for an effective date, prior to June 18, 
1997, for service connection for degenerative disc disease of 
the lumbar spine have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The Board concludes 
the discussions in the rating decisions and the SOCs informed 
the appellant of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The RO requested all relevant records identified by 
the appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  The appellant appeared 
at October 1996 and May 2001 hearings.  This matter was also 
remanded by the Board in July 2000 for further development, 
with said development being completed.  VA has met all VCAA 
duties.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


Timeliness

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).  
The notice of disagreement must be filed within one year from 
the date of mailing of the notice of the result of the 
initial review or determination.  38 U.S.C.A. § 7105(b)(1) 
(West 1991); 38 C.F.R. § 20.302(a) (2000).

Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  A claimant must file the 
substantive appeal within 60 days from the date the statement 
of the case is mailed or within the remainder of the one-year 
time period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).

An extension of the 60 day-period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause.  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the Substantive Appeal or the 
response to the Supplemental Statement of the Case.  The 
request for extension must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another VA office.  A denial 
of a request for extension may be appealed to the Board.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303 
(2000).

VA regulations require that this substantive appeal consist 
of either a VA Form 1-9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (2000).  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, the 
claimant is statutorily barred from appealing the RO 
decision.  Roy v. Brown, 5 Vet. App. 554 (1993).  See also YT 
v. Brown, 9 Vet. App. 195 (1996).

A review of the record demonstrates that the RO denied 
service connection for a bilateral foot (pes planus) 
condition, a skin condition, hypertension, hearing loss, and 
tinnitus in an August 1994 rating determination.  Notice of 
the decision was issued on September 7, 1994.  In December 
1994, a notice of disagreement was received in the 
Albuquerque RO with regard to the issues of service 
connection for a bilateral foot condition, a skin condition, 
hypertension, and hearing loss.  On March 15, 1995, the RO 
issued a statement of the case on the issues of service 
connection for a bilateral foot condition, a skin condition, 
hypertension, and hearing loss.  On the letter accompanying 
the statement of the case it was indicated that a VA Form 9 
had been enclosed.  The letter was sent to to an Albuquerque 
address which was the address of record provided on his April 
1994 application for compensation benefits.

In a Memorandum, dated on October 11, 1995, and received at 
the RO on October 12, 1995, the veteran's representative at 
the time, Disabled American Veterans (DAV) , requested that 
the RO accept a handwritten statement from the veteran, which 
was enclosed with the memorandum, in lieu of a Form 9; the 
handwritten statement was dated October 10, 1995.  The 
Memorandum noted the veteran's address as the same 
Albuquerque address to which the statement of the case had 
been sent.  

In January 1996, the RO informed the veteran that the 
document that had been received on October 12, 1995, could 
not be accepted for the purpose of forwarding the case to the 
Board because it was not filed in a timely manner.  

In a March 1996 report of contact, it was noted that the 
veteran wanted his file transferred to Oakland and that he 
wanted a hearing once the file had been transferred.  

In October 1996, the veteran appeared at a hearing before a 
hearing officer.  At the time of the hearing, the veteran 
testified that he filed a notice of disagreement.  The 
veteran indicated that he filed the notice of disagreement 
from Fresno, California, along with his new address.  He 
further stated that he never received the statement of the 
case and did not know why his representative decided not to 
notify him of anything that was sent to him after the notice 
of disagreement.  The veteran noted that once he realized 
that his representative had not been following up on his 
claim, he requested that the matter be transferred out to 
California.  

The veteran testified that as far as he knew all he had to do 
was file a notice of disagreement and that he expected 
further instruction after that.  He noted that his 
representative knew that he had moved from New Mexico and he 
could not understand why the representative let something be 
sent to that address.  He also could not understand why the 
representative did not forward his new address to VA.  The 
veteran indicated that he never received the statement of the 
case as he had moved to California.  The veteran stated that 
he would forward something to prove that he was living in 
California for the time period in question.  

In July 2000, the Board found that the veteran had expressed 
disagreement over the timeliness issue in April 1996 but had 
not received a statement of the case concerning this issue.  
The Board indicated that the RO should readjudicate the 
timeliness issue and if the benefit requested remained 
denied, it should issue a statement of the case.  In August 
2000, the RO issued a statement of the case.  In his August 
2000 substantive appeal, the veteran again indicated that he 
had never received the statement of the case.  

In a November 2000 statement in support of claim, the veteran 
again stated that he had forwarded his new address to his 
representative before leaving New Mexico but that the 
representative never sent him a statement of the case or any 
other material.  He noted that he had documents showing that 
he was receiving mail at his new address.  In support of his 
claim, the veteran sent a letter addressed to him at his 
Clovis address from Wells Fargo Bank, indicating that his 
account had become overdrawn on June 2, 1995.  

In May 2001, the veteran appeared at a hearing before the 
undersigned Board Member.  At the time of the hearing, the 
veteran testified that he never received a Form 9.  He 
further stated that he could not understand why his DAV 
representative had not initiated his appeal.  The veteran 
indicated that he had told his representative that he was in 
the process of moving and that he had given him his new 
address and told him to forward all documentation to the new 
address.  He testified that he called the Albuquerque DAV 
after finding out that claim had been closed out and found 
that this person did not work there anymore.  

During the course of the hearing, the veteran indicated that 
he had received a statement of the case but it wasn't the one 
that supposedly was originally sent out.  The veteran also 
testified that the letter he had written was received 31 days 
after the deadline.  He stated that it was possible that the 
letter was received prior to the deadline and that the 
representative possibly just let it sit on his desk until it 
was 31 days late, destroyed the envelope, and then forwarded 
the claim to VA.  

In this case, the RO notified the veteran of the August 1994 
rating decision by means of a letter dated on September 7, 
1994.  Therefore, the one-year appeal period would have 
expired one year after "the date of mailing of the notice of 
the result of the initial review or determination." 38 
U.S.C.A. § 7105(b)(1) (West 1991).

A statement of the case was mailed to the veteran on March 
15, 1995.  As noted above, a claim must be perfected by the 
filing of a substantive appeal within 60 days after the 
mailing of a statement of the case or the remainder of the 
one-year period after the mailing of notice of the initial 
determination, whichever is longer. Therefore, the one-year 
appellate period, which expired in September 1995, still 
governed as the appeal period within which the appellant was 
required to perfect his appeal.

The record reflects neither the submission of a timely 
substantive appeal nor any request from the veteran for an 
extension of time, in accordance with 38 C.F.R. § 20.303.  
His handwritten letter, which the veteran's representative at 
the time requested be accepted in lieu of a Form 9, was not 
received until October 12, 1995.  In the absence of receipt 
of a timely substantive appeal pertaining to the RO's August 
1994 decision, the Board is without jurisdiction to entertain 
an appeal of said decision.  See Roy v. Brown. 

The Board notes that the veteran has indicated on numerous 
occasions that he did not receive the original March 15, 
1995, statement of the case, as he was not living at the 
address where it was sent due to his having moved to 
California.  

The United States Court of Appeals for Veterans Claims 
(Court) has defined a presumption of administrative 
regularity as follows: "[t]he presumption of regularity 
supports the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties."  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (quoting United States v. Chemical Foundation, 
272 U.S. 1, 14-15 (1926).  While the Ashley case dealt with 
regularity and procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied the 
presumption of regularity to procedures at the RO level, such 
as in the instant case.

In this case, therefore, there is the presumption that the 
veteran received the letter, which evidence in the claims 
folder indicates VA mailed to him on March 15, 1995.  The 
information which was put in his claims folder in March 1995 
is presumptive evidence that he received this letter.

The veteran's statement that he did not recall receiving the 
notice that official VA records indicate was sent, is 
insufficient to rebut the presumption of regularity.  See 
Mindenhall, supra.  The address that the letter was sent to 
was the last known address of record of the veteran.  There 
is no returned mail or other evidence to indicate the veteran 
did not receive the letter.

Although the veteran stated that he had supplied his 
representative with his new address prior to his move to 
California and that his representative was aware of the new 
address and should have forwarded it to VA, DAV is not an arm 
of the VA, and notification to DAV of a new address does not 
equate to notification of VA of a new address.  

Therefore, because the veteran has not complied with the 
legal requirement for perfecting an appeal, the law is 
dispositive of the issue and must be dismissed on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is no 
other submission from the veteran or his representative which 
could be reasonably construed to be a timely Substantive 
Appeal.  A timely Substantive Appeal not having been filed 
with regard to the August 1994 denial of his claim, the 
appeal has not been perfected and is dismissed.


Earlier Effective Dates

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000).  The effective 
date of an award of disability compensation based on new and 
material evidence received after a final disallowance, shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) 
(2000).  The effective date of award of disability 
compensation based on a reopened claim under the provisions 
of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be 
the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 C.F.R. § 3.400(r) (2000).  The 
law grants a period of one year from the date of the notice 
of the result of the initial determination for initiating an 
appeal by filing a notice of disagreement; otherwise, that 
determination becomes final and is not subject to the 
revision on the same factual basis in the absence of clear 
and unmistakable error (CUE).  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a) (2000).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, or others, 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155 (2000).


Pes Planus

As demonstrated above, the veteran failed to properly perfect 
an appeal from the denial of service connection for pes 
planus in the August 1994 rating determination.  Thus, the 
decision became final.  The October 11, 1995, memorandum and 
accompanying letter, received on October 12, 1995, which was 
deemed as an untimely appeal, was the next correspondence 
received from the veteran.  This is the first document 
received following the August 1994 rating determination, 
which became final.  The RO used this document as the basis 
for a new claim.  

As noted above, the effective date of an award of disability 
compensation based on new and material evidence received 
after a final disallowance, shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  The October 11, 1995, memorandum, and accompanying 
letter, received on October 12, 1995, the first 
correspondence received from the veteran subsequent to the 
August 1994 rating determination becoming final, was properly 
accepted by the RO as a request to reopen the claim of 
service connection for pes planus.  The veteran has not 
raised the issue of clear and unmistakable error in the 
August 1994 rating determination.  Therefore, The Board is 
precluded by law from assigning an effective date earlier 
than October 12, 1995, the date of the new claim.  


Degenerative Disc Disease of the Lumbar Spine

A review of the record demonstrates that on his initial 
August 1994 application for compensation and pension, the 
veteran did not reference any complaints of problems relating 
to his back.  VA treatment records received demonstrate no 
complaints of, or treatment for, low back problems prior to 
June 18, 1997.  

On June 18, 1997, a request was received from the veteran's 
then service representative, DAV, for a hearing at the 
Seattle RO.  

On December 1, 1997, the veteran was scheduled to appear for 
a hearing at the RO.  At that time, the veteran opted for an 
informal hearing.  He also submitted a written claim 
requesting service connection for a back condition secondary 
to his feet.  

In March 1998, the veteran was afforded a VA examination, 
wherein degenerative disc disease of L3-L4 was diagnosed by 
x-ray.  In a June 1998 addendum, the March 1998 VA examiner 
indicated that the onset of degenerative disease of the 
lumbar spine was due to a chronic back strain associated with 
marches and the rucksack and also running activities on his 
flat feet, pes planus, bilaterally.  

In a June 1998 rating determination, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
L3-4 and assigned a 20 percent disability evaluation 
effective June 18, 1997.  

In his August 2000 substantive appeal, the veteran indicated 
that he had suffered from a number of physical problems 
related to his feet and legs, including his lower back.  He 
stated that it should be obvious that any lower body pain 
would have been associated with his feet.  

At the time of his May 2001 hearing before the undersigned 
Board Member, the veteran testified that he did not know that 
his back was related to his feet and that this was only found 
out by the doctors.  He further indicated that maybe he was 
not appealing the effective date.  He stated that the first 
time that he was told that his back was related to his feet 
was when he had the Seattle VA examinations performed on him.  

VA treatment records and letters received from the veteran 
make no reference to, or claim for, a low back disorder.  The 
veteran's first request for service connection for a low back 
disorder was not received until December 1, 1997.  However, 
the December 1, 1997, date corresponded with the scheduling 
of the hearing that the veteran had requested in a letter 
received at the RO on June 18, 1997.

An effective date earlier than June 18, 1997, is not 
warranted as there can be nothing construed in the record as 
a claim for service connection for a back disorder prior to 
this time.  


ORDER

The veteran's substantive appeal of an August 1994 rating 
decision was not timely.  The appeal is denied.

Entitlement to an effective date earlier than October 12, 
1995, for the grant of service connection for pes planus is 
denied.

Entitlement to an effective date earlier than June 18, 1997, 
for the grant of service connection for degenerative disc 
disease of the lumbar spine is denied.  


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

